Citation Nr: 1417899	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  10-44 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for anaphylaxis due to a food allergy.
 
2.  Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 




ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes the appeal initially included a claim for service connection for irritable bowel syndrome and a claim for service connection for an anxiety disorder. However, in a December 2011 rating decision, the RO granted service connection for both disorders.  Accordingly, as the appeals for service connection for irritable bowel syndrome and an anxiety disorder have been granted, those issues are no longer on appeal to the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In May 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

For the reasons explained below, the issue of a compensable evaluation for service connected hypertension is REMANDED to the RO via the Appeals Management Center (AMC).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

Food allergies were not noted on entrance to service, the Veteran experienced a severe allergic reaction to food during service with continued treatment including immunotherapy, and still requires the prescription for an EpiPen following service.

CONCLUSION OF LAW

The criteria for establishing service connection for food allergies have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Veteran's entrance examination was negative for any history or findings of a food allergy.  Service treatment records showed treatment for an allergic reaction to eating nuts in November 1995. In November 2000, he was treated for hives and noted to have an allergic reaction to a food.  Testing in 2006 showed multiple 
food allergies.  A 2007 treatment report noted the Veteran was treated with immunotherapy until deployed and the serum was damaged.  He was restarted on immunotherapy again in 2007.  

VA examination in March 2009 noted the history of the food allergies.  The examiner stated they did not exist prior to service and that they began in service.  Treatment reports from 2010 note diagnoses including food allergy and reveal that the prescription for an EpiPen was active.  

The Veteran was not shown to have food allergies prior to service, was clearly treated for such during service on multiple occasions, and continues to require an EpiPen prescription for his food allergies.  Thus, resolving all doubt in the Veteran's favor, the Board finds that the criteria for service connection have been met.


ORDER

Entitlement to service connection for food allergies is granted.


REMAND

While delay is regrettable, the Board finds that additional development is needed in this case. 

The Veteran's last examination for his service-connected hypertension disorder was in December 2010, over 3 years ago.  Because there may have been changes in the Veteran's condition, the Board finds that a new hypertension examination would assist in fully and fairly evaluating the Veteran's claim for an increased initial rating.  Allday v. Brown, 7 Vet. App. 517 (1995).

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the issue is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA 
and private, who treat him for hypertension.  After securing any necessary release, the RO/AMC should request any relevant records identified by the Veteran.  If any requested records are not available, the Veteran should be notified of such.

2.  Schedule the Veteran for a VA hypertension examination to determine the current nature and severity of his service-connected hypertension.  All indicated tests and studies should be conducted.  Several blood pressure readings should be taken, and the results reported.

3.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If the benefits sought on appeal remain denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


